DETAILED ACTION
Allowable Subject Matter
Claims 13–14 and 16–30 are allowed. Claim 20 has been amended, claims 13–14, 16–19, and 21–24 remain original or previously presented, claims 1–12, and 15 have been cancelled, and claims 25–30 are new in the amendment filed by Applicant on July 28th, 2022.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish claim 13 over the prior art of record. Please refer to the Interview Summary of September 6th, 2022 for further details.

Response to Amendment
Applicant's amendments to claim 20 and new claims 25–30 filed on July 28th, 2022 are accepted because no new matter has been entered.
The rejection of claim 7 under 35 U.S.C. §112(b) is withdrawn because it has been cancelled. 
All of the previously recited non-statutory obviousness-type double patenting rejections are withdrawn in view of the amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Michael Jordan on September 6th, 2022 with confirmation on September 7th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
13. (Currently Amended) A touch input device capable of detecting a pressure of a touch on a touch surface, the touch input device comprising: 
a display panel; 
a substrate disposed under the display panel; and 
a pressure sensing unit, wherein the pressure sensing unit comprises a plurality of pressure sensors, wherein, when a pressure is applied to the touch surface, the display panel is bent, 
wherein the plurality of pressure sensors constitute a plurality of channels comprising a first channel and a second channel, 
wherein electrical characteristics detected in the first channel and the second channel change by the bending of the display panel, 
wherein a magnitude of the pressure applied to the touch surface is calculated based on a difference between a reference electrical characteristic calculated from the electrical characteristics detected in the channel disposed at a position relatively far from a position where the pressure is applied among the first channel and the second channel and the detected electrical characteristic calculated from the electrical characteristics detected in the channel disposed at a position relatively close to the position where the pressure is applied among the first channel and the second channel; and
wherein the first channel and second channel are changed according to the position where the pressure is applied.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Section 46 of the Non-Final Office Action mailed on April 28th, 2022. In addition, no prior art, either alone or in combination teaches or suggests “wherein the channel disposed at a position relatively far from a position where the pressure is applied among the first channel and the second channel is not used to calculate the magnitude of the pressure applied to the touch surface”, or “wherein channels in which the N smallest electrical characteristics are detected and channels in which the M largest electrical characteristics are detected change according to a position where the pressure is applied”, or “wherein the first channel and second channel are changed according to the position where the pressure is applied”, in combination with all other limitations.
Only Kim (US 10120490) in Figs. 24-25A was found to teach changing a channel according to where a touch position is detected, but not according to where the pressure is applied, and the electrical characteristics are not measured between a first and a second channel constituting pressure sensors, and the electrical characteristics are not compared to electrical characteristics far from a position where the pressure is applied. Therefore it would not be obvious to combine the teachings of Kim with those of Jiang, Chen, Chan, or others.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628